United States Court of Appeals
      for the Federal Circuit
                ______________________

           AMDOCS (ISRAEL) LIMITED,
               Plaintiff-Appellant

                           v.

             OPENET TELECOM, INC.,
             OPENET TELECOM LTD.,
                Defendants-Appellees
               ______________________

                      2015-1180
                ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:10-cv-00910-LMB-
TRJ, Judge Leonie M. Brinkema.
                ______________________

              Decided: November 1, 2016
               ______________________

    S. CALVIN WALDEN, Wilmer Cutler Pickering Hale and
Dorr LLP, New York, NY, argued for plaintiff-appellant.
Also represented by BRITTANY BLUEITT AMADI, GREGORY
H. LANTIER, JAMES QUARLES III, Washington, DC.

   BRIAN PANDYA, Wiley Rein, LLP, Washington, DC, ar-
gued for defendants-appellees. Also represented by SCOTT
A. FELDER, JAMES HAROLD WALLACE, JR., ERIC HAROLD
WEISBLATT.
                ______________________
2           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    Before NEWMAN, PLAGER, and REYNA, Circuit Judges.
    Opinion for the court filed by Circuit Judge PLAGER.
     Dissenting opinion filed by Circuit Judge REYNA.
PLAGER, Circuit Judge.
    This is a patent case, in which the outcome turns on
the application of the “abstract idea” test, a judicially-
created limitation on patent eligibility under § 101 of the
Patent Act, 35 U.S.C. § 101.
    Plaintiff-Appellant     Amdocs       (Israel)    Limited
(“Amdocs”) sued Defendants-Appellees Openet Telecom,
Inc. and Openet Telecom Ltd. (collectively, “Openet”) for
infringing four U.S. Patents, Nos. 7,631,065 (“’065 pa-
tent”); 7,412,510 (“’510 patent”); 6,947,984 (“’984 patent”);
and 6,836,797 (“’797 patent”). In the wake of Alice Corp.
v. CLS Bank International, 134 S. Ct. 2347 (2014), the
district court granted Openet’s motion for judgment on
the pleadings, finding that the patents were not directed
to patent eligible subject matter under § 101. Amdocs
appeals.
   For the reasons we shall explain, we reverse and re-
mand for further proceedings.
                       BACKGROUND
           Prosecution History and Technology
    Although we need not recapitulate every detail of
these patents, we describe them sufficiently for purposes
of this opinion. Additional background is available in our
opinion from the prior appeal in this case. See Amdocs
(Israel) Ltd. v. Openet Telecom, Inc., 761 F.3d 1329, 1331–
36 (Fed. Cir. 2014) (“Amdocs I”).
    The patents in suit concern, inter alia, parts of a
system designed to solve an accounting and billing prob-
lem faced by network service providers. Each patent
descends from U.S. Patent Application No. 09/442,876,
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          3



which issued as U.S. Patent No. 6,418,467. One of the
patents in suit, the ’797 patent, issued as a result of a
continuation-in-part application, while the other three
patents issued as a result of continuation applications.
     The ’065 patent concerns a system, method, and com-
puter program for merging data in a network-based
filtering and aggregating platform as well as a related
apparatus for enhancing networking accounting data
records. The ’510 patent concerns a system, method, and
computer program for reporting on the collection of net-
work usage information. The ’984 patent concerns a
system and accompanying method and computer program
for reporting on the collection of network usage infor-
mation from a plurality of network devices. The ’797
patent concerns a system, method, and computer program
for generating a single record reflecting multiple services
for accounting purposes.
    Each patent’s written description describes the same
system, which allows network service providers to account
for and bill for internet protocol (“IP”) network communi-
cations. The system includes network devices; infor-
mation source modules (“ISMs”); gatherers; a central
event manager (“CEM”); a central database; a user inter-
face server; and terminals or clients. See, e.g., ’065 patent
at 4:29–33, 43–54.
    Network devices represent any devices that could be
included on a network, including application servers, and
also represent the source of information accessed by the
ISMs. Id. at 5:10–26. The ISMs act as an interface
between the gatherers and the network devices and
enable the gatherers to collect data from the network
devices. Id. at 5:33–35. The ISMs represent modular
interfaces that send IP usage data in real time from
network devices to gatherers. Id. at 5:35–39. Gatherers
can be hardware and software installed on the same
network segment as a network device or on an application
4          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



server itself to minimize the data traffic impact on a
network; gatherers “gather the information from the
ISMs.” Id. at 6:54, 58–64. Gatherers also normalize data
from the various types of ISMs and serve as a distributed
filtering and aggregation system. Id. at 7:5–8. The CEM
provides management and control of the ISMs and gath-
erers, and the CEM can perform several functions includ-
ing performing data merges to remove redundant data.
Id. at 8:13–67. The central database is the optional
central repository of the information collected by the
system and is one example of a sink for the data generat-
ed by the system. Id. at 9:1–5. The user interface server
allows multiple clients or terminals to access the system,
and its primary purpose is to provide remote and local
platform independent control for the system. Id. at 10:5–
12.
     Importantly, these components are arrayed in a dis-
tributed architecture that minimizes the impact on net-
work and system resources. Id. at 3:56–65. Through this
distributed architecture, the system minimizes network
impact by collecting and processing data close to its
source. Id. The system includes distributed data gather-
ing, filtering, and enhancements that enable load distri-
bution. Id. at 4:33–42. This allows data to reside close to
the information sources, thereby reducing congestion in
network bottlenecks, while still allowing data to be acces-
sible from a central location. Id. at 4:35–39. Each patent
explains that this is an advantage over prior art systems
that stored information in one location, which made it
difficult to keep up with massive record flows from the
network devices and which required huge databases. See,
e.g., id. at 4:39–42.
                   Procedural History
     In 2010, Amdocs sued Openet for patent infringement
in the United States District Court for the Eastern Dis-
trict of Virginia. Amdocs asserted that Openet infringed
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          5



claims 1, 4, 7, 13, and 17 of the ’065 patent; claims 16, 17,
and 19 of the ’510 patent; claims 1, 2, 7, 8, and 13 of the
’984 patent; and claims 1, 2, 7, 8, and 19 of the ’797 pa-
tent.
     In its answer and counterclaim, Openet alleged inva-
lidity, unenforceability, and non-infringement.       The
parties filed motions addressing claim construction and
summary judgment. The district court granted Openet’s
motion for summary judgment of non-infringement and
Amdocs’s motion for summary judgment of no inequitable
conduct. Upon motions of the parties, which the court
granted, certain claim constructions were made. Howev-
er, the court denied the parties’ motions for summary
judgment with respect to validity. The court later issued
an opinion explaining its bases for its non-infringement
and inequitable conduct summary judgment rulings,
while also providing its claim constructions. Amdocs
appealed the trial court’s judgment to this court.
    On appeal, we affirmed two claim constructions and
vacated and modified another construction. We approved
of the district court’s construction of “enhance” to mean
“to apply a number of field enhancements in a distributed
fashion.” Amdocs I, 761 F.3d at 1338–40. In so doing, we
approved of the district court’s “reading the ‘in a distrib-
uted fashion’ and the ‘close to the source’ of network
information requirements into the term ‘enhance.’” Id. at
1340. We also approved of the construction of “complet-
ing” to mean “enhance a record until all required fields
have been populated.” Id.
    However, we vacated the district court’s construction
of “single record represents each of the plurality of ser-
vices” as “one record that includes customer usage data
for each of the plurality of services used by the customer
on the network” but not including records that aggregated
usage data. Id. We substituted a plain meaning interpre-
tation that allowed for the inclusion of a plurality of
6           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



services by aggregation. Id. at 1340–41. As a result, we
reversed the grant of summary judgment with respect to
the ’065 patent, the ’510 patent, and the ’984 patent and
vacated the grant of summary judgment with respect to
the ’797 patent. Id. at 1341–43.
    During the time the case was before us on appeal from
the district court, the Supreme Court issued its opinion in
Alice. Following the remand from this court in Amdocs I,
Openet moved for judgment on the pleadings by arguing
that, pursuant to Alice, all asserted claims were ineligible
under § 101. In response, Amdocs argued that Openet’s
motion was procedurally barred and contrary to the law of
the case.
    The district court permitted the motion because it had
not resolved whether the patents were directed to ineligi-
ble subject matter under § 101 and because, even if the
issue had been addressed, the court stated that Alice
“represented a change, or a significant clarification, of the
law.” Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 56 F.
Supp. 3d 813, 819 (E.D. Va. 2014).
    In due course, the district court granted Openet’s mo-
tion and invalidated the asserted claims of all four pa-
tents as ineligible under § 101. Amdocs appeals. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
    We review a grant of judgment on the pleadings under
the procedural law of the regional circuit. Allergan, Inc.
v. Athena Cosmetics, Inc., 640 F.3d 1377, 1380 (Fed. Cir.
2011). The Fourth Circuit reviews a grant of judgment on
the pleadings without deference, applying the same
standard as a motion to dismiss pursuant to Fed. R. Civ.
P. 12(b)(6). Burbach Broad. Co. of Del. v. Elkins Radio
Corp., 278 F.3d 401, 405–06 (4th Cir. 2002). Therefore,
we assume the facts alleged in the complaint are true and
draw all reasonable factual inferences in favor of the non-
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         7



movant. Id. We review the district court’s determination
of patent eligibility under § 101 without deference, as a
question of law. DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1255 (Fed. Cir. 2014).
                              1.
    The Doctrine: The statutory rule governing patent eli-
gibility—that is, the criteria for identifying inventions
that are eligible to be patented—is found in § 101 of the
Patent Act. As recodified by Congress in 1952, § 101
provides that “[w]hoever invents or discovers any new and
useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may
obtain a patent therefor, subject to the conditions and
requirements of this title.”
    It is obvious that the subject matter described in § 101
is expansive. As the Supreme Court has observed, the
“subject-matter provisions of the patent law have been
cast in broad terms to fulfill the constitutional and statu-
tory goal of promoting ‘the Progress of Science and the
useful Arts.’” Diamond v. Chakrabarty, 447 U.S. 303, 315
(1980) (quoting U.S. Const. art. I, § 8, cl. 8).
    Despite this broad mandate, judicial gloss on the law
of patent eligibility has long recognized that certain
fundamental principles are not included in that broad
statutory grant. Though over the years these principles
have been described in differing terms, in today’s vernacu-
lar these exceptions are called “[l]aws of nature, natural
phenomena, and abstract ideas.” Alice, 134 S. Ct. at 2354
(quotation marks and citation omitted); see also Le Roy v.
Tatham, 55 U.S. 156, 183 (1853) (Nelson, J., dissenting)
(tracing the “proper subject-matter of a patent” to at least
the British case of Boulton v. Bull, 2 H. Bl. 463, 126 Eng.
Rep. 651 (C.P. 1795)).
   The two-step framework, set out by the Supreme
Court for distinguishing patents that claim so-called laws
8           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



of nature, natural phenomena, and abstract ideas from
those that claim patent-eligible applications of those
concepts, is now familiar law. See Alice, 134 S. Ct. at
2355 (following Mayo Collaborative Servs. v. Prometheus
Labs., Inc., 132 S. Ct. 1289 (2012)). This framework is
sometimes collectively referred to as Alice/Mayo.
    First, we determine whether “the claims at issue are
directed to one of those patent-ineligible concepts.” Id. If
so, we next consider elements of each claim both individ-
ually and “as an ordered combination” to determine
whether the additional elements “‘transform the nature of
the claim’ into a patent-eligible application.” Id. (quoting
Mayo, 132 S. Ct. at 1298, 1297).
     The Court describes step two of this analysis as a
search for an “inventive concept”—i.e., an element or
ordered combination of elements that is “sufficient to
ensure that the patent in practice amounts to significant-
ly more than a patent upon the [ineligible concept] itself.”
Id. (quoting Mayo, 132 S. Ct. at 1294).
                             2.
    The Cases: Our cases generally follow the step
one/step two Supreme Court format, reserving step two
for the more comprehensive analysis in search of the
‘inventive concept.’ Recent cases, however, suggest that
there is considerable overlap between step one and step
two, and in some situations this analysis could be accom-
plished without going beyond step one. See Enfish, LLC,
v. Microsoft Corp., 822 F.3d 1327, 1334–36 (Fed. Cir.
2016); see also Elec. Power Grp., LLC v. Alstom S.A., 830
F.3d 1350, 1353 (Fed. Cir. 2016) (“the two stages involve
overlapping scrutiny of the content of the claims . . . [and]
there can be close questions about when the inquiry
should proceed from the first stage to the second);
BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility
LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) (“[T]he claims
and their specific limitations do not readily lend them-
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          9



selves to a step-one finding that they are directed to a
nonabstract idea. We therefore defer our consideration of
the specific claim limitations’ narrowing effect for step
two.”).
    Whether the more detailed analysis is undertaken at
step one or at step two, the analysis presumably would be
based on a generally-accepted and understood definition
of, or test for, what an ‘abstract idea’ encompasses.
However, a search for a single test or definition in the
decided cases concerning § 101 from this court, and in-
deed from the Supreme Court, reveals that at present
there is no such single, succinct, usable definition or test.
The problem with articulating a single, universal defini-
tion of ‘abstract idea’ is that it is difficult to fashion a
workable definition to be applied to as-yet-unknown cases
with as-yet-unknown inventions. That is not for want of
trying; to the extent the efforts so far have been unsuc-
cessful it is because they often end up using alternative
but equally abstract terms or are overly narrow. 1
    Instead of a definition, then, the decisional mecha-
nism courts now apply is to examine earlier cases in
which a similar or parallel descriptive nature can be
seen—what prior cases were about, and which way they
were decided. See, e.g., Elec. Power Grp., 830 F.3d at




    1   For examples, compare In re Bilski, 545 F.3d 943,
955–56 (Fed. Cir. 2008) (en banc), reaffirming ‘machine-
or-transformation’ as the § 101 test for process claims,
with Bilski v. Kappos, 561 U.S. 593, 604 (2010), indicating
that ‘machine-or-transformation’ is perhaps one possible
test, but not the only one. See also the several opinions in
this court’s CLS Bank International v. Alice Corp., 717
F.3d 1269 (Fed. Cir. 2013) (en banc).
10          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



1353–54. 2 That is the classic common law methodology
for creating law when a single governing definitional
context is not available. See generally Karl N. Llewellyn,
The Common Law Tradition: Deciding Appeals (1960).
This more flexible approach is also the approach em-
ployed by the Supreme Court. See Alice, 134 S. Ct. at
2355–57. We shall follow that approach here.
    The dissent, in its discussion of the majority opinion’s
approach, states that the analysis in which the majority
engages involves a comparison “of the asserted claims in
this case to the claims at issue in some, but not all, of the
cases where we have addressed patent eligibility.” Dis-
sent at 1. As earlier noted, applying prior precedents of
the court to the current case is indeed the common law
approach for deciding cases, including patent cases—i.e.,
applying the law to comparable facts. See, e.g., Alice, 134
S. Ct. at 2355–60 (relying on precedent with respect to
step one and step two); Elec. Power Grp., 830 F.3d at
1353–56 (same). Furthermore, discussing in an opinion
only the most relevant prior opinions, rather than every
prior opinion in an actively-litigated field, is a necessary
discipline if opinions are to be read, rather than just
written.
    The dissent offers a different paradigm for identifying
an abstract idea: “it is apparent that a desired goal (i.e., a


     2   See also Robert W. Bahr, Deputy Comm’r for Pa-
tent Examination Policy, USPTO, Recent Subject Matter
Eligibility Decisions (Enfish, LLC v. Microsoft Corp. and
TLI Commc’ns LLC v. A.V. Automotive, LLC) (2016) at 2:
“In summary, when performing an analysis of whether a
claim is directed to an abstract idea (Step 2A), examiners
are to continue to determine if the claim recites (i.e., sets
forth or describes) a concept that is similar to concepts
previously found abstract by the courts.”
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          11



‘result or effect’), absent structural or procedural means
for achieving that goal, is an abstract idea.” Dissent at 6–
7. The dissent focuses on the difference between ‘means’
and ‘ends.’ Id. at 6. We note that, though not in terms of
‘abstract idea’ but rather adequacy of definition, years ago
the Supreme Court outlawed such broad ‘ends’ or function
claiming as inconsistent with the purposes of the Patent
Statute. 3 Congress, however, a few years later softened
the rule. Patentees could write claim language to broadly
describe the purpose or function of their invention, and
when they did the claim would not cover the bare function
or goal, however performed, but only as limited to the
particular means (and equivalents) for implementing that
function or goal as described by the patentee in the pa-
tent’s “specification.”
    This, of course, is the “means-plus-function” practice
codified in 35 U.S.C. § 112 ¶ 6 (now § 112(f)). The dis-
sent’s paradigm would seem similar, but differs in signifi-
cant respects. Though § 112 ¶ 6 permits the ‘means’ to be
found in the patentee’s “specification,” meaning the
written description and the claims of the patent, the
dissent would save the patent’s eligibility under § 101
only if the claim at issue itself explicitly states the neces-
sary ‘means.’ In the dissent’s step two, we must find “a
particular means for accomplishing an underlying goal”
through careful “limitation-by-limitation analysis” of the
claim. Id. at 9. We commend the dissent for seeking a
creative way of incorporating aspects of well-known
doctrine in the search for what is an ‘abstract idea,’ but
that is not now the law, either in statute or in court




    3  See Halliburton Oil Well Cementing Co. v. Walker,
329 U.S. 1 (1946).
12          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



decision. 4 At best, as this court has previously stated, the
dissent’s analysis may be “one helpful way of double-
checking the application of the Supreme Court’s frame-
work to particular claims—specifically, when determining
whether the claims meet the requirement of an inventive
concept in application.” Elec. Power Grp., 830 F.3d at
1356.
                             3.
    We begin, then, with an examination of eligible and
ineligible claims of a similar nature from past cases. For
example, in Digitech, one of the representative claims
described a process of organizing information through
mathematical correlations with merely generic gathering
and processing activities. See Digitech Image Techs., LLC
v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir.
2014). The claim at issue:
     A method of generating a device profile that de-
     scribes properties of a device in a digital image
     reproduction system for capturing, transforming
     or rendering an image, said method comprising:
     generating first data for describing a device de-
     pendent transformation of color information con-
     tent of the image to a device independent color


     4  We state our concern lest the dissent’s generaliza-
tions of law may mislead the reader. In the complexities
of § 101, the law is evolving into greater certitude based
on experience, not on generalizations. Words out of
context are less useful—especially if inapt. For example,
the Court’s rejection of Samuel Morse’s notorious claim 8,
regarding the use of electromagnetism, was for overbroad
preemption of a natural law, not because it was an “ab-
stract idea.” See, e.g., Mayo, 132 S. Ct. at 1294 (citing
O’Reilly v. Morse, 56 U.S. 62, 112–20 (1854)).
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        13



    space through use of measured chromatic stimuli
    and device response characteristic functions;
    generating second data for describing a device de-
    pendent transformation of spatial information
    content of the image in said device independent
    color space through use of spatial stimuli and de-
    vice response characteristic functions; and
    combining said first and second data into the de-
    vice profile.
Id. at 1351 (quoting patent at issue).
    While the court did not parse the analysis into dis-
crete step one and step two stages, it found that this claim
recited an “ineligible abstract process of gathering and
combining data that does not require input from a physi-
cal device” and that “the two data sets and the resulting
device profile are ineligible subject matter.” Id. The court
observed that “[w]ithout additional limitations, a process
that employs mathematical algorithms to manipulate
existing information to generate additional information is
not patent eligible.” Id. The court determined that the
claim was ineligible.
    Similarly, in Content Extraction, the court examined a
representative claim reciting:
    A method of processing information from a diver-
    sity of types of hard copy documents, said method
    comprising the steps of:
    (a) receiving output representing a diversity of
    types of hard copy documents from an automated
    digitizing unit and storing information from said
    diversity of types of hard copy documents into a
    memory, said information not fixed from one doc-
    ument to the next, said receiving step not preced-
    ed by scanning, via said automated digitizing
14          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



     unit, of a separate document containing format
     requirements;
     (b) recognizing portions of said hard copy docu-
     ments corresponding to a first data field; and
     (c) storing information from said portions of said
     hard copy documents corresponding to said first
     data field into memory locations for said first data
     field.
Content Extraction & Transmission LLC v. Wells Fargo
Bank, Nat’l Ass’n, 776 F.3d 1343, 1345 (Fed. Cir. 2014).
    Under step one, the court characterized all of the
claims at issue (which were similar to the representative
claim) as being directed to the abstract idea of “1) collect-
ing data, 2) recognizing certain data within the collected
data set, and 3) storing that recognized data in a
memory.” Id. at 1347. The court commented that data
collection, recognition, and storage were “undisputedly
well-known.” Id. Under step two, the court found no
limitations 5 that, considered alone and in an ordered
combination, transformed the claim into a patent-eligible
application of an abstract idea. Id. at 1347–48. The court
observed that the role of a computer in a computer-
implemented invention would only be meaningful in a
§ 101 analysis if it involved more than the performance of
“well-understood, routine, [and] conventional activities
previously known to the industry.” Id. (quoting Alice, 134
S. Ct. at 2359). The court noted that all of the limitations


     5  Though the Supreme Court does not uniformly
adhere to the practice, this court often has used the term
“limitation” to refer to requirements stated in a patent
claim, and the term “element” to refer to the parts of an
entity accused of infringing. We will follow that practice
here.
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         15



at issue involved well-known, routine, and conventional
functions of computers and scanners. Id. at 1348–49.
The claims were ineligible.
    More recently, in In re TLI, the court examined a rep-
resentative claim that recited:
   A method for recording and administering digital
   images, comprising the steps of:
   recording images using a digital pick up unit in a
   telephone unit,
   storing the images recorded by the digital pick up
   unit in a digital form as digital images,
   transmitting data including at least the digital
   images and classification information to a server,
   wherein said classification information is pre-
   scribable by a user of the telephone unit for allo-
   cation to the digital images,
   receiving the data by the server,
   extracting classification information which char-
   acterizes the digital images from the received da-
   ta, and
   storing the digital images in the server, said step
   of storing taking into consideration the classifica-
   tion information.
In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 610
(Fed. Cir. 2016).
     Under step one, the court found that the claims were
directed to the abstract idea of “classifying and storing
digital images in an organized manner.” Id. at 613. Also
under step one, the court found that the claims were not
directed to a specific improvement in computer functional-
ity, but instead were directed to the “use of conventional
or generic technology in a nascent, but well-known envi-
ronment, without any claim that the invention reflect[ed]
16          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



an inventive solution to any problem presented by com-
bining the two.” Id. at 612. Under step two, the court
found that the claims did not recite any limitations that
when considered individually and as an ordered combina-
tion transformed the abstract idea into a patent-eligible
application of that idea. Instead, the recited components
and functions were well-understood, routine, conventional
activities previously known in the industry. See id. at
613–14. The components were described in “vague,
functional” terms that were insufficient to confer eligibil-
ity and failed to provide the requisite details to implement
the claimed abstract idea. Id. at 615.
    The ineligible claims in the preceding cases 6 may be
contrasted with eligible claims in other cases. For exam-
ple, in DDR Holdings, the court found that the asserted
claims did not recite a step or function performed by a
computerized mathematical algorithm but were instead
focused on a challenge particular to the Internet. DDR
Holdings, 773 F.3d at 1257. The representative claim
recited:
     A system useful in an outsource provider serving
     web pages offering commercial opportunities, the
     system comprising:



     6  For additional examples of ineligible claims post-
Alice, see, e.g., FairWarning IP, LLC v. Iatric Systems,
Inc., No. 15-1985, 2016 WL 5899185 (Fed. Cir. Oct. 11,
2016); Intellectual Ventures I LLC v. Symantec Corp., No.
15-1769, 2016 WL 5539870 (Fed. Cir. Sept. 30, 2016);
Affinity Labs of Texas, LLC v. DirecTV, LLC, No. 15-1845,
2016 WL 5335501 (Fed. Cir. Sept. 23, 2016); Affinity Labs
of Texas, LLC v. Amazon.com Inc., No. 15-2080, 2016 WL
5335502 (Fed. Cir. Sept. 23, 2016); Electric Power Group,
830 F.3d 1350.
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          17



   (a) a computer store containing data, for each of a
   plurality of first web pages, defining a plurality of
   visually perceptible elements, which visually per-
   ceptible elements correspond to the plurality of
   first web pages;
   (i) wherein each of the first web pages belongs to
   one of a plurality of web page owners;
   (ii) wherein each of the first web pages displays at
   least one active link associated with a commerce
   object associated with a buying opportunity of a
   selected one of a plurality of merchants; and
   (iii) wherein the selected merchant, the out-source
   provider, and the owner of the first web page dis-
   playing the associated link are each third parties
   with respect to one other;
   (b) a computer server at the outsource provider,
   which computer server is coupled to the computer
   store and programmed to:
   (i) receive from the web browser of a computer us-
   er a signal indicating activation of one of the links
   displayed by one of the first web pages;
   (ii) automatically identify as the source page the
   one of the first web pages on which the link has
   been activated;
   (iii) in response to identification of the source
   page, automatically retrieve the stored data corre-
   sponding to the source page; and
   (iv) using the data retrieved, automatically gener-
   ate and transmit to the web browser a second web
   page that displays: (A) information associated
   with the commerce object associated with the link
   that has been activated, and (B) the plurality of
   visually perceptible elements visually correspond-
   ing to the source page.
18           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



Id. at 1249–50.
    The court observed that the “claimed solution [was]
necessarily rooted in computer technology in order to
overcome a problem specifically arising in the realm of
computer networks.” Id. at 1257. Analyzing the claims
under step two, the court noted when the claim limita-
tions were taken together as an ordered combination, they
recited an invention that was not merely “the routine or
conventional use of the Internet.” Id. at 1259.
    More recently, in BASCOM, the court examined sev-
eral claims including the following claim:
     1. A content filtering system for filtering content
     retrieved from an Internet computer network by
     individual controlled access network accounts,
     said filtering system comprising:
     a local client computer generating network access
     requests for said individual controlled access net-
     work accounts;
     at least one filtering scheme;
     a plurality of sets of logical filtering elements; and
     a remote ISP server coupled to said client comput-
     er and said Internet computer network, said ISP
     server associating each said network account to at
     least one filtering scheme and at least one set of
     filtering elements, said ISP server further receiv-
     ing said network access requests from said client
     computer and executing said associated filtering
     scheme utilizing said associated set of logical fil-
     tering elements.
BASCOM, 827 F.3d at 1345.
    In BASCOM, the court found that the claims were di-
rected to an abstract idea under step one. Id. at 1347–49.
Under step two, the court construed the claims in favor of
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.            19



the non-movant and found that the limitations of the
claims, taken individually, recited generic computer,
network, and Internet components which were not in-
ventive by themselves. Id. at 1349–52. However, the
court found that the ordered combination of these limita-
tions provided the requisite inventive concept. Id. The
claimed and described inventive concept was the “instal-
lation of a filtering tool at a specific location, remote from
the end-users, with customizable filtering features specific
to each end user.” Id. at 1350. This design permitted the
filtering tool to have “both the benefits of a filter on a local
computer and the benefits of a filter on the [Internet
Service Provider] server.” Id. This was not conventional
or generic, and the claims did not preempt all ways of
filtering content on the Internet—instead, the patent
claimed and explained how a particular arrangement of
elements was “a technical improvement over prior art
ways of filtering such content.” Id. The court thus distin-
guished ineligible “abstract-idea-based solutions[s] im-
plemented with generic technical components in a
conventional way” from the eligible “technology-based
solution” and “‘software-based invention[ ] that improve[s]
the performance of the computer system itself.’” Id. at
1351 (citation omitted). The court therefore vacated the
district court’s dismissal under Fed. R. Civ. P. 12(b)(6). 7
                              4.
    With this background in mind, we turn to an exami-
nation of the claims in the patents at issue to determine
whether the trial court was correct in ruling them all to
be invalid under § 101. In addition to taking into consid-


    7   For additional examples of eligible claims post-
Alice, see McRO, Inc. v. Bandai Namco Games America
Inc., No. 15-1080, 2016 WL 4896481 (Fed. Cir. Sept. 13,
2016); Enfish, 822 F.3d 1327.
20          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



eration the approved claim constructions, we examine the
claims in light of the written description. See, e.g., Enfish,
822 F.3d at 1335 (applying step one involves considering
the claims “in light of the specification”); In re TLI
Commc’ns, 823 F.3d at 611–15 (examining the claims in
light of the written description under steps one and two).
                       a. ’065 Patent
    Amdocs asserted claims 1, 4, 7, 13, and 17 of the ’065
patent. Claim 1 is representative:
     1. A computer program product embodied on a
     computer readable storage medium for processing
     network accounting information comprising:
     computer code for receiving from a first source a
     first network accounting record;
     computer code for correlating the first network ac-
     counting record with accounting information
     available from a second source; and
     computer code for using the accounting infor-
     mation with which the first network accounting
     record is correlated to enhance the first network
     accounting record.
’065 patent at 16:4–14.
    Under step one, the district court determined that
this claim was directed to the abstract idea of “correlating
two network accounting records to enhance the first
record.” Amdocs, 56 F. Supp. 3d at 820. Under step two,
the district court found that claim 1 did not add a suffi-
cient ‘inventive concept’ to confer eligibility.
     We recognize, as the district court recognized, that
“[a]t some level, ‘all inventions . . . embody, use, reflect,
rest upon, or apply laws of nature, natural phenomena, or
abstract ideas.’” Alice, 134 S. Ct. at 2354 (quoting Mayo,
132 S. Ct. at 1293) (emphasis added). What relative level
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         21



of abstraction should we employ? From a macroscopic
perspective, claim 1 could be described as focusing on
correlating two network accounting records to enhance
the first record. Claim 1 could also be described in several
other ways—such as focusing on a computer program that
includes computer code for receiving initial information,
for correlating that initial information with additional
information, and for using that additional information to
enhance the initial information.
    We have previously explained that somewhat (at least
facially) similar claims involving the mere collection and
manipulation of information do not satisfy § 101—under
either step one or step two. See, e.g., Digitech, 758 F.3d at
1350 (abstract idea of “organizing information through
mathematical correlations” with recitation of only generic
gathering and processing activities); Content Extraction,
776 F.3d at 1347 (abstract idea of “1) collecting data, 2)
recognizing certain data within the collected data set, and
3) storing that recognized data in a memory); In re TLI
Commc’ns, 823 F.3d at 613 (abstract idea of “classifying
and storing digital images in an organized manner”).
    In contrast, we have found eligibility when somewhat
facially-similar claims are directed to an improvement in
computer functionality under step one, see Enfish, 822
F.3d at 1335, or recite a sufficient inventive concept under
step two—particularly when the claims solve a technolo-
gy-based problem, even with conventional, generic com-
ponents, combined in an unconventional manner. See
DDR Holdings, 773 F.3d at 1256–59; see also BASCOM,
827 F.3d at 1349–52.
    In this case, the claims are much closer to those in
BASCOM and DDR Holdings than those in Digitech,
Content Extraction, and In re TLI Commc’ns. Indeed,
even if we were to agree that claim 1 is directed to an
ineligible abstract idea under step one, the claim is eligi-
ble under step two because it contains a sufficient ‘in-
22          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



ventive concept.’ Claim 1 requires “computer code for
using the accounting information with which the first
network accounting record is correlated to enhance the
first network accounting record.” ’065 patent at 16:12–14.
In Amdocs I, we construed “enhance” as being dependent
upon the invention’s distributed architecture. 761 F.3d at
1338–40 (quoting ’065 patent at 7:51–57, 10:45–50, 7:7–8).
We construed “enhance” as meaning “to apply a number
of field enhancements in a distributed fashion.” Id. at
1340. We took care to note how the district court ex-
plained that “[i]n this context, ‘distributed’ means that
the network usage records are processed close to their
sources before being transmitted to a centralized manag-
er.” Id. at 1338. And we specifically approved of the
district court’s “reading the ‘in a distributed fashion’ and
the ‘close to the source’ of network information require-
ments into the term ‘enhance.’” Id. at 1340.
   As explained by the patent, this distributed enhance-
ment was a critical advancement over the prior art:
     Importantly, the distributed data gathering, filter-
     ing and enhancements performed in the system
     100 enables load distribution. Granular data can
     reside in the peripheries of the system 100, close
     to the information sources. This helps avoids
     [(sic)] reduce congestion in network bottlenecks
     but still allows the data to be accessible from a
     central location. In previous systems, all the net-
     work information flows to one location, making it
     very difficult to keep up with the massive record
     flows from the network devices and requiring
     huge databases.
’065 patent at 4:33–42.
    In other words, this claim entails an unconventional
technological solution (enhancing data in a distributed
fashion) to a technological problem (massive record flows
which previously required massive databases).         The
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         23



solution requires arguably generic components, including
network devices and “gatherers” which “gather” infor-
mation. However, the claim’s enhancing limitation neces-
sarily requires that these generic components operate in
an unconventional manner to achieve an improvement in
computer functionality.
     The enhancing limitation depends not only on the in-
vention’s distributed architecture, but also depends upon
the network devices and gatherers—even though these
may be generic—working together in a distributed man-
ner. The patent explains that field enhancements are
defined by network service providers for each field in
which the network service provider wants to collect data.
’065 patent at 12:43–47. “A field enhancement specifies
how the data obtained from the trigger of the enhance-
ment procedure is processed before it is placed in a single
field in the central database 175.” Id. at 11:2–5.
    Typically, data collected from a single source does
    not contain all the information needed for billing
    and accounting, such as user name and organiza-
    tion. In such cases, the data is enhanced. By
    combining IP session data from multiple sources,
    such as authentication servers, DHCP and Do-
    main Name servers, the gatherers create mean-
    ingful session records tailored to the [network
    service provider’s] specific requirements.
Id. at 7:51–57.
    The gatherers provide enhancement. Id. at 10:45–48
(“As mentioned above, the gatherers 220 provide data
enhancement features to complete information received
from the ISMs 210.”). The gatherers also operate in a
distributed fashion, id. at 4:33–42, and the gatherers
depend upon the ISMs which receive information from
network devices, id. at 5:10–26. Claim 1 includes the
enhancing limitation which is individually sufficient for
eligibility. But this enhancing limitation necessarily
24          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



involves the arguably generic gatherers, network devices,
and other components working in an unconventional
distributed fashion to solve a particular technological
problem.
    Claim 1 is therefore distinct from the ineligible claims
in Digitech, Content Extraction, and In re TLI Commc’ns.
The claim in Digitech was not tied to any particularized
structure, broadly preempted related technologies, and
merely involved combining data in an ordinary manner
without any inventive concept. See 758 F.3d at 1350–51.
In contrast, claim 1 of the ’065 patent is tied to a specific
structure of various components (network devices, gather-
ers, ISMs, a central event manager, a central database, a
user interface server, and terminals or clients). It is
narrowly drawn to not preempt any and all generic en-
hancement of data in a similar system, and does not
merely combine the components in a generic manner, but
instead purposefully arranges the components in a dis-
tributed architecture to achieve a technological solution to
a technological problem specific to computer networks.
See ’065 patent at 4:29–33, 4:43–54, 3:56–65, 4:33–42,
7:51–57, 10:45–50, 7:7–8, 7:62–67, 11:1–7.
    Similarly, claim 1 is distinct from the representative
claim in Content Extraction, which involved the generic,
well-known steps of collecting data, recognizing data, and
storing data. See 776 F.3d at 1347. Unlike the claim in
Content Extraction, claim 1 of the ’065 patent depends
upon a specific enhancing limitation that necessarily
incorporates the invention’s distributed architecture—an
architecture providing a technological solution to a tech-
nological problem. This provides the requisite ‘something
more’ than the performance of “well-understood, routine,
[and] conventional activities previously known to the
industry.” See id. at 1347–48 (quoting Alice, 134 S. Ct. at
2359).
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.       25



    Claim 1 is similar to the claims in DDR Holdings and
BASCOM. As in DDR Holdings, when the claim limita-
tions were considered individually and as an ordered
combination, they recited an invention that is not merely
the “routine or conventional use” of technology. 773 F.3d
at 1259. Here, claim 1 solves a technological problem
(massive data flows requiring huge databases) akin to the
problem in DDR Holdings (conventional Internet hyper-
link protocol preventing websites from retaining visitors).
Cf. Intellectual Ventures I LLC v. Capital One Bank
(USA), 792 F.3d 1363, 1371 (Fed. Cir. 2015). Claim 1
involves some arguably conventional components (e.g.,
gatherers), but the claim also involves limitations that
when considered individually and as an ordered combina-
tion recite an inventive concept through the system’s
distributed architecture.
    Claim 1 is also like the claims in BASCOM because
even though the system in the ’065 patent relies upon
some arguably generic limitations, when all limitations
are considered individually and as an ordered combina-
tion, they provide an inventive concept through the use of
distributed architecture. This is similar to the design in
BASCOM which permitted the invention to have a filter-
ing tool with the benefits of a filter on a local computer
and the benefits of a filter on an ISP server. The benefits
in BASCOM were possible because of customizable filter-
ing features at specific locations remote from the user.
Similarly, the benefits of the ’065 patent’s claim 1 are
possible because of the distributed, remote enhancement
that produced an unconventional result—reduced data
flows and the possibility of smaller databases. This
arrangement is not so broadly described to cause preemp-
tion concerns. Instead, it is narrowly circumscribed to the
particular system outlined. As in BASCOM, this is a
technical improvement over prior art technologies and
served to improve the performance of the system itself.
26          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



   For all these reasons, and with the understanding
that claim 1 is representative, we reverse the district
court’s judgment that claims 1, 4, 7, 13, and 17 of the ’065
patent are ineligible under § 101.
                       b. ’510 Patent
    Amdocs asserted claims 16, 17, and 19 of the ’510 pa-
tent. Claim 16 is representative:
     16. A computer program product stored in a com-
     puter readable medium for reporting on a collec-
     tion of network usage information from a plurality
     of network devices, comprising:
     computer code for collecting network communica-
     tions usage information in real-time from a plural-
     ity of network devices at a plurality of layers;
     computer code for filtering and aggregating the
     network communications usage information;
     computer code for completing a plurality of data
     records from the filtered and aggregated network
     communications usage information, the plurality
     of data records corresponding to network usage by
     a plurality of users;
     computer code for storing the plurality of data
     records in a database;
     computer code for submitting queries to the data-
     base utilizing predetermined reports for retrieving
     information on the collection of the network usage
     information from the network devices; and
     computer code for outputting a report based on
     the queries;
     wherein resource consumption queries are sub-
     mitted to the database utilizing the reports for re-
     trieving information on resource consumption in a
     network; and
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        27



   wherein a resource consumption report is output-
   ted based on the resource consumption queries.
’510 patent at 17:3–29.
    This claim is eligible for patenting for reasons similar
to those that undergirded the eligibility of the ’065 patent
claims. In this instance, the district court concluded
under step one that claim 16 was directed to an abstract
idea—“using a database to compile and report on network
usage information” without any sufficient ‘inventive
concept’ under step two. Amdocs, 56 F. Supp. 3d at 822–
23. However, contrary to the district court’s analysis,
even if claim 16 were directed to an abstract idea under
step one, the claim is eligible under step two.
    Claim 16 requires, inter alia, that the network usage
information is collected in real-time from a plurality of
network devices at a plurality of layers and is filtered and
aggregated before being completed into a plurality of data
records. In Amdocs I, we approved of the district court’s
construction of “completing” to mean “enhance a record
until all required fields have been populated,” in which
“enhance” carried the same meaning as the same term in
the ’065 patent. 761 F.3d at 1340.
    The collection, filtering, aggregating, and completing
steps all depend upon the invention’s unique distributed
architecture—the same architecture outlined in our
earlier analysis of the ’065 patent. An understanding of
how this is accomplished is only possible through an
examination of the claims in light of the written descrip-
tion.
    The written description explains that the distributed
architecture allows the system to efficiently and accurate-
ly collect network usage information in a manner de-
signed for efficiency to minimize impact on network and
system resources. This enables load distribution, and
that is an advantage over the prior art because it makes it
28         AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



easier to keep up with record flows and allows for smaller
databases. ’510 patent at 3:60–65 (“The system is based
on a modular, distributed, highly scalable architecture
capable of running on multiple platforms. Data collection
and management is designed for efficiency to minimize
impact on the network and system resources. The system
minimizes network impact by collecting and processing
data close to its source.”), 4:20–21 (“Distributed filtering
and aggregation eliminates system capacity bottle-
necks.”), 4:35–44 (“Importantly, the distributed data
gathering, filtering and enhancement performed in the
system 100 enables load distribution. Granular data can
reside in the peripheries of the system 100, close to the
information sources. This helps avoids [(sic)] reduce
congestion in network bottlenecks but still allows the data
to be accessible from a central location. In previous
systems, all the network information flows to one location,
making it very difficult to keep up with the massive
record flows from the network devices and requiring huge
databases.”), 7:8–25 (describing how the gatherers act as
a distributed filtering and aggregation system and how
this improves scalability and efficiency of the system by
reducing the volume of data sent to the CEM).
    With this understanding, it is clear that even if claim
16 were viewed as being directed to an abstract idea
under step one—rather than to an improvement in com-
puter functionality—claim 16 satisfies step two. The
collection, filtering, aggregating, and completing (includ-
ing enhancing) steps all depend upon the system’s uncon-
ventional distributed architecture. While some individual
limitations arguably may be generic, others are uncon-
ventional and the ordered combination of these limita-
tions yields an inventive concept sufficient to confer
eligibility without undue preemption. The claim recites a
technological solution to a technological problem specific
to computer networks—an unconventional solution that
was an improvement over the prior art. The claim is
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        29



therefore more similar to the eligible claims in DDR
Holdings and BASCOM than the ineligible claims in
Digitech, Content Extraction, and In re TLI Commc’ns.
    For those reasons, and with the understanding that
claim 16 is representative, we reverse the district court’s
judgment that claims 16, 17, and 19 of the ’510 patent are
ineligible under § 101.
                      c. ’984 Patent
    Amdocs alleged infringement of claims 1, 2, 7, 8, and
13 of the ’984 patent. Claim 1 is representative:
   1. A method for reporting on the collection of
   network usage information from a plurality of
   network devices, comprising:
   (a) collecting network communications usage in-
   formation in real-time from a plurality of network
   devices at a plurality of layers utilizing multiple
   gatherers each including a plurality of infor-
   mation source modules each interfacing with one
   of the network devices and capable of communi-
   cating using a protocol specific to the network de-
   vice coupled thereto, the network devices selected
   from the group consisting of routers, switches,
   firewalls, authentication servers, web hosts, proxy
   servers, netflow servers, databases, mail servers,
   RADIUS servers, and domain name servers, the
   gatherers being positioned on a segment of the
   network on which the network devices coupled
   thereto are positioned for minimizing an impact of
   the gatherers on the network;
   (b) filtering and aggregating the network commu-
   nications usage information;
   (c) completing a plurality of data records from the
   filtered and aggregated network communications
   usage information, the plurality of data records
30          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



     corresponding to network usage by a plurality of
     users;
     (d) storing the plurality of data records in a data-
     base;
     (e) allowing the selection of one of a plurality of
     reports for reporting purposes;
     (f) submitting queries to the database utilizing the
     selected reports for retrieving information on the
     collection of the network usage information from
     the network devices; and
     (g) outputting a report based on the queries.
’984 patent at 15:31–63.
    Claim 1 is eligible for patenting for reasons similar to
those already discussed with respect to the ’065 and ’510
patents. The district court concluded that claim 1 was
directed to the abstract idea of “reporting on the collection
of network usage information from a plurality of network
devices” under step one and did not satisfy step two.
Amdocs, 56 F. Supp. 3d at 824–25. However, even if we
were to accept the district court’s conclusion regarding
step one, the claim is eligible under step two.
    Claim 1 requires the completion of a plurality of data
records in a manner that depends upon enhancement—
which depends upon the system’s distributed architecture,
as explained previously. Similarly, claim 1 requires
collecting, filtering, and aggregating information in a
manner that also depends upon the system’s distributed
architecture. Claim 1 is therefore eligible for the same
reasons that supported eligibility with respect to claim 16
of the ’510 patent. The written description in both pa-
tents describes the collection, filtering, and aggregation in
terms of the invention’s distributed architecture. See, e.g.,
’984 patent at 3:28–32, 3:56–57, 4:3–13, 6:45–54. Alt-
hough some of the components and functions may appear
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         31



generic, several limitations are individually unconven-
tional (e.g., completing depends upon distributed enhanc-
ing) and the overall ordered combination of all of the
limitations was unconventional. It produced the ad-
vantage over the prior art by solving the technological
problem at stake.
    For those reasons, and with the understanding that
claim 1 is representative, we reverse the district court’s
judgment that claims 1, 2, 7, 8, and 13 of the ’984 patent
are ineligible under § 101.
                     d. ’797 Patent
    Amdocs alleged infringement of claims 1, 2, 7, 8, and
19 of the ’797 patent. Claim 1 is representative:
   1. A method for generating a single record reflect-
   ing multiple services for accounting purposes,
   comprising:
   (a) identifying a plurality of services carried out
   over a network;
   (b) collecting data describing the plurality of ser-
   vices; and
   (c) generating a single record including the col-
   lected data, wherein the single record represents
   each of the plurality of services;
   wherein the services include at least two services
   selected from a group consisting of a hypertext
   transfer protocol (HTTP) session, an electronic
   mail session, a multimedia streaming session, a
   voice over Internet Protocol (IP) session, a data
   communication session, an instant messaging ses-
   sion, a peer-to-peer network application session, a
   file transfer protocol (FTP) session, and a telnet
   session;
32           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



     wherein the data is collected utilizing an en-
     hancement procedure defined utilizing a graphical
     user interface by:
     listing a plurality of available functions to be ap-
     plied in real-time prior to end-user reporting,
     allowing a user to choose at least one of a plurali-
     ty of fields, and
     allowing the user to choose at least one of the
     listed functions to be applied to the chosen field in
     real-time prior to the end-user reporting.
’797 patent at 16:30–37 and ’797 Certificate of Correction.
    Here again claim 1 is eligible for patenting for reasons
similar to those discussed with respect to the claims in
the ’065, ’510, and ’984 patents. The district court found
that claim 1 was directed to the abstract idea of “gen-
erat[ing] a single record reflecting multiple services”
under step one, without a sufficient ‘inventive concept’
under step two. See Amdocs, 56 F. Supp. 3d at 823–24.
However, as with the other patents, even if we were to
accept the district court’s step one conclusion, the claim is
eligible under step two.
    As with the other patents, the collecting, generating,
and enhancement procedure required by claim 1 all
depend upon the system’s distributed architecture.
Regarding collection, see, e.g., ’797 patent at 5:39–45
(“The system is based on a modular, distributed, highly
scalable architecture capable of running on multiple
platforms. Data collection and management is designed
for efficiency to minimize impact on the network and
system resources. The system minimizes network impact
by collecting and processing data close to its source.”).
    Regarding generating, we specifically construed the
language “single record represents each of the plurality of
services” as “one record that includes customer usage data
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        33



for each of the plurality of services used by the customer
on the network” such that the language allowed for the
inclusion of a plurality of services by aggregation.
Amdocs I, 761 F.3d at 1340–41. Aggregation depends
upon the invention’s distributed architecture. See, e.g.,
’797 patent at 6:1–2 (“Distributed filtering and aggrega-
tion eliminates system capacity bottlenecks.”), 8:64–67
(“The distributed data filtering and aggregation elimi-
nates capacity bottlenecks improving the scalability and
efficiency of the system 800 by reducing the volume of
data sent on the network to the CEM 870.”), 9:1–4 (“Ag-
gregation can be done by accumulating groups of data
record flows, generating a single data record for each
group. That single record then includes the aggregated
information. This reduces the flow of the data records.”),
9:36–40 (“The filtering and aggregation reduces the
amount of data that is stored in the central database 875
while not jeopardizing the granularity of data that is
necessary in order to create creative usage-based prod-
ucts.”).
     Finally, enhancement procedures are described in
terms of enhancement. See, e.g., id. at 9:41–61 (describ-
ing enhancement procedures in the context of enhance-
ments). Enhancement in the ’797 patent, as in every
other patent at issue, depends upon the distributed na-
ture of the system. See, e.g., id. at 6:16–26 (“Importantly,
the distributed data gathering, filtering and enhance-
ments performed in the system 800 enables load distribu-
tion. Granular data can reside in the peripheries of the
system 800, close to the information sources. This helps
avoids [(sic)] reduce congestion in network bottlenecks but
still allows the data to be accessible from a central loca-
tion. In previous systems, all the network information
flows to one location, making it very difficult to keep up
with the massive record flows from the network devices
and requiring huge databases.”).
34          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    Similar to the other examined claims in the patents at
issue, representative claim 1 recites a series of limitations
that, when considered individually and as an ordered
combination, provide an inventive concept sufficient to
confer eligibility. While the components and functionality
necessarily involved in the ’797 patent (e.g., ISMs, gath-
erers, network devices, collection, aggregation, and en-
hancement) may be generic at first blush, an examination
of the claim in light of the written description reveals that
many of these components and functionalities are in fact
neither generic nor conventional individually or in or-
dered combination. Instead, they describe a specific,
unconventional technological solution, narrowly drawn to
withstand preemption concerns, to a technological prob-
lem.
    For those reasons, and with the understanding that
claim 1 is representative, we reverse the district court’s
judgment that claims 1, 2, 7, 8, and 19 of the ’797 patent
are ineligible under § 101.
                         SUMMARY
    The dissent criticizes the majority for “avoid[ing] de-
termining whether the asserted claims are directed to an
abstract idea, or even identifying what the underlying
abstract idea is.” Dissent at 2. In fact, with regard to
each of the challenged patents we identified the abstract
idea that the district court found to be disqualifying. For
argument’s sake we accepted the district court’s view of
the disqualifying abstract ideas, and in each instance we
then explained why, in our view, the claims seen in their
entirety are not disqualified. The Alice/Mayo framework
does not require more.
    The dissent concedes that the written description dis-
closes a network monitoring system “eligible for patent-
ing. The specifications disclose a distributed system
architecture comprising special-purpose components
configured to cooperate with one another according to
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         35



defined protocols . . . . The disclosed system is patent
eligible.” Dissent at 12. We agree. Unlike the dissent,
however, we find the claims at issue, understood in light
of that written description, to be eligible for patenting. To
be clear: ruling these claims to be patent-eligible does not
mean that they are valid; they have yet to be tested under
the statutory conditions for patentability, e.g., §§ 102
(novelty), 103 (non-obvious subject matter), and the
requirements of 112 (written description and enable-
ment), issues raised in Openet’s defensive pleadings.
                       CONCLUSION
    Accordingly, we reverse the district court’s judgment
that the claims at issue in the ’065, ’510, ’984, and ’797
patents are invalid under § 101 of the Patent Act.
    We remand for the trial court to undertake further
proceedings as called for by the issues as yet unaddressed,
and such other proceedings as the court may deem appro-
priate.
            REVERSED AND REMANDED
    No costs.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            AMDOCS (ISRAEL) LIMITED,
                Plaintiff-Appellant

                             v.

               OPENET TELECOM, INC.,
               OPENET TELECOM LTD.,
                  Defendants-Appellees
                 ______________________

                        2015-1180
                  ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 1:10-cv-00910-LMB-
TRJ, Judge Leonie M. Brinkema.
                ______________________

REYNA, Circuit Judge, dissenting.
    The majority finds that the claims of all four asserted
patents are directed to eligible subject matter. To make
its determination, the majority undertakes “to examine
earlier cases in which a parallel descriptive nature can be
seen—what prior cases were about and which way they
were decided.” Majority Op. at 9−10. In application, the
majority’s approach involves the mechanical comparison
of the asserted claims in this case to the claims at issue in
some, but not all, of the cases where we have addressed
patent eligibility after the Supreme Court’s decision in
Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355
(2014).
2          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    The majority avoids determining whether the assert-
ed claims are directed to an abstract idea, or even identi-
fying what the underlying abstract idea is. I believe that
approach to section 101 is contrary to the Supreme
Court’s direction in Alice, 134 S. Ct. at 2355 (“First, we
determine whether the claims at issue are directed to one
of those patent-ineligible concepts.”). Declining to engage
in the step 1 inquiry also ignores and undermines this
court’s holdings in Enfish, LLC v. Microsoft Corp., 822
F.3d 1327 (Fed. Cir. 2016), McRO, Inc. v. Bandai Namco
Games Am Inc., No. 2015-1080, 2016 WL4896481 (Fed.
Cir. Sept. 13, 2016), Affinity Labs of Texas, LLC v. Di-
recTV, LLC, No. 2015-1845, 2016 WL 5335501 (Fed. Cir.
Sept. 23, 2016), and Affinity Labs of Texas, LLC v. Ama-
zon.com Inc., No. 2015-2080, 2016 WL 5335502 (Fed. Cir.
Sept. 23, 2016).
    The majority also relies on the specification to import
innovative limitations into the claims at issue. For each
of the four patents at issue, the majority’s eligibility
determination rests on the use of a “distribution architec-
ture.” As explained below, however, this limitation is
insufficient to satisfy Alice step two. Indeed, that limita-
tion does not exist in all of the claims at issue. This
contravenes the fundamental principal that the section
101 inquiry is about whether the claims are directed to a
patent-eligible invention, not whether the specification is
so directed. See Synopsys, Inc. v. Mentor Graphics Corp.,
No. 2015-1599 *20−21 (Oct. 17, 2016) (“The § 101 inquiry
must focus on the language of the Asserted Claims them-
selves. . . . complex details from the specification cannot
save a claim directed to an abstract idea that recites
generic computer parts.”) (citing Accenture Global Servs.,
GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345
(Fed. Cir. 2013)).
    Because I do not agree that the ’065 and ’797 patents
are § 101 eligible, nor with the basis expressed by the
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.             3



majority for finding all four patents subject matter eligi-
ble under § 101, I dissent.
                        BACKGROUND
    The patents-in-suit disclose a system for monitoring
activity on computer networks and for creating accounting
records reflecting the activity. 1 The system gathers raw
activity data from various devices on the network (e.g.,
“routers, switches, firewalls, authentication servers,
LDAP, Web hosts, DNS, and other devices”), and it uses
that raw activity data to derive the desired accounting
records. ’984 patent at col. 2 l. 65−col. 3 l. 11. In certain
embodiments, the system stores the records in a central
database, which the network provider can use, for exam-
ple, for purposes such as billing, operational support,
fraud detection, network monitoring, traffic engineering,
and the like. Id. at col. 3 ll. 20−27, col. 8 l.40−col. 9 l. 41;
’797 patent at col. 3−16-20.
    Rather than storing all the raw data in a central da-
tabase, as in prior art systems, the disclosed system uses
a distributed architecture to process the raw data in
parallel, closer to the points of collection. The system
associates a distinct Information Source Module (“ISM”)
with each network device that records relevant activity
data. Id. at col. 5 ll. 3–17. The network devices include
any devices in the network. Id. at col. 4 ll. 49–50. The
ISMs are software components that “represent modular,
abstract interfaces that are designed to be platform
neutral.” Id. at col. 5 ll. 6–8.



    1   All the patents are descendant from U.S. Pat. No.
6,418,467 and they share its common specification, with
some variation not relevant here. The ’797 patent is a
continuation-in-part that contains additional disclosure
concerning the content of the accounting records. See ’797
patent at col. 2 l. 33–col. 6 l. 9.
4           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    Each ISM collects data from the associated network
device and passes the data to a respective “gatherer”
component. Id. at col. 5 ll. 10–11. The gatherer compo-
nent “can be any hardware and/or software,” for gathering
data from the ISMs and cooperating with other compo-
nents to process the data to form the desired records. Id.
at col. 6 ll. 25–31. To reduce the additional network
traffic created by the monitoring, each gatherer is prefer-
ably placed logically or physically near the network
devices from which it collects information. Id. at col. 6 ll.
32–35.
     To derive the values necessary to create the desired
accounting records, a gatherer may manipulate the raw
data it receives from the ISM by filtering, aggregating,
and/or “enhancing” the data. Id. at col. 6 ll. 25–col. 7 ll.
50, col. 10 ll. 13–col. 11 ll. 35. “Enhancing” includes
“applying zero or more functions” to a value before storing
the resulting value in a field of the record. Id. at col. 10 ll.
63–65. For instance, simply placing a raw value in the
record is referred to as “one-step field enhancement.” Id.
at col. 10 ll. 66–67. In contrast, using the raw value to
query another ISM for the value to place in the record is
an example of “two-step field enhancement.” Id. at col. 11
ll. 3–7. A gatherer may “enhance” the data through any
number of steps.
     A Central Event Manager (“CEM”) provides central-
ized control and management of the system. Id. at col. 7
ll. 51–col. 8 ll. 39. The CEM provides a graphical user
interface for system administrators to query the central
database or to configure the system. Id. at col. 9 ll. 42–60.
For example, administrators can use the user interface to
define enhancement procedures for implementation by the
gatherers and ISMs. Id. at col. 11 ll. 36–col. 13 ll. 30.
    The patents explain that because the disclosed system
distributes the work of collecting and processing the raw
activity data among multiple components, it is able to
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.           5



process more information more quickly than do previous
designs, in which “all the [raw] network information flows
to one location.” Id. at col. 4 ll. 9–13. In contrast to these
previous designs, the distributed architecture reduces the
storage and computational resource requirements of the
central repository, which need no longer “keep up with the
massive record flows from the network devices” or main-
tain “huge databases.” Id. at col. 4 ll. 7–13. Moreover,
the distributed architecture reduces network traffic
overhead “by reducing the volume of data sent on the
network to the CEM.” Id. at col. 6 ll. 49–50. The end
result is a system that can monitor, process, and create
database records reflecting network activity at large
scale.
     Network operators can use the ultimate records to get
an accurate and dependable picture of network usage.
The operators can use this information for any number of
purposes, such as setting the right price for network
services, implementing usage-based charging models,
deploying new services based on usage trends, planning
network resource provisioning, and usage auditing. Id. at
col. 2 l. 65−col. 3 l. 27.
                    LEGAL FRAMEWORK
    The Supreme Court has outlined a two-step frame-
work for analyzing whether a claim is eligible. See Alice,
134 S. Ct. at 2355. First, we determine whether the claim
at issue is directed to a judicial exception, such as an
abstract idea. Id. If so, we next consider all the claim
elements in combination to determine whether they recite
an inventive concept sufficient to ensure that the patent
in practice amounts to significantly more than a patent
upon the ineligible concept itself. Id. As this Court
recently explained, this two-step formulation contem-
plates that step one is meaningful, and that a substantial
class of claims are not directed to patent ineligible con-
6           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



cepts. Enfish, 822 F.3d at 1335; see also McRO, 2016 WL
4896481 at *7−10.
    The Alice framework leaves open at least three ques-
tions: (1) what makes an idea “abstract”; (2) what it
means for a claim to be “directed to” an abstract idea; and
(3) what limitations provide an “inventive concept?” To
answer these questions we first look to the foundational
principles of the abstract idea exception.
    For well over a century, the Supreme Court has re-
peatedly and consistently used the abstract idea exception
to prevent patenting a result where “it matters not by
what process or machinery the result is accomplished.”
O’Reilly v. Morse, 56 U.S. 62, 113 (1854). The Court has
explained that a patent may issue “for the means or
method of producing a certain result, or effect, and not for
the result or effect produced.” Diamond v. Diehr, 450 U.S.
175, 182 n.7 (1981). “A patent is not good for an effect, or
the result of a certain process” because such patents
“would prohibit all other persons from making the same
thing by any means whatsoever.” Le Roy v. Tatham, 55
U.S. 156, 175 (1853).
    Hence, the abstract idea exception must be applied in
a way that reserves patent protection for means rather
than for ends and thus maintains the incentive of “some
future inventor, in the onward march of science” to dis-
cover new ways of achieving the same result more cheaply
and efficiently than has the patentee. Morse, 56 U.S. at
113; see also Dolbear v. Am. Bell Tel. Co., 126 U.S. 1, 533
(1888) (“Other inventors may compete with him for the
ways of giving effect to the discovery.”). This basis of the
abstract idea exception runs clear through the Supreme
Court’s jurisprudence from the nineteenth century to the
present day.
    Based on the Supreme Court’s use of the abstract idea
exception, it is apparent that a desired goal (i.e., a “result
or effect”), absent structural or procedural means for
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          7



achieving that goal, is an abstract idea. Not every ab-
stract idea is naturally phrased as a goal, and indeed, the
Supreme Court has treated somewhat disparate ideas,
such a “mathematical formula,” Gottschalk v. Benson, 409
U.S. 63, 71 (1972), and a “fundamental economic prac-
tice,” Bilski v. Kappos, 561 U.S. 593, 611 (2010), under the
abstract idea rubric. Nevertheless, long-standing Su-
preme Court precedent clearly establishes that a desired
goal without means for achieving that goal is an abstract
idea. With this in mind, I turn back to the first step of the
eligibility inquiry.
     Step one of the eligibility inquiry asks whether the
claim is “directed to” a judicial exception, such as an
abstract idea. The answer is not automatically “yes”
simply because a claim involves an abstract idea, and it is
not automatically “no” simply because a claim recites
limitations beyond the abstract idea. See McRO, 2016 WL
4896481 at *7. The Supreme Court has recognized that
“[a]t some level, all inventions embody, use, reflect, rest
upon, or apply laws of nature, natural phenomena, or
abstract ideas.” Alice, 134 S. Ct. at 2354 (internal quota-
tion marks and ellipses omitted). Unless step one is a
nullity, the phrase “directed to” must therefore mean
more than merely “embody, use, reflect, rest upon, or
apply.” At the same time, the phrase “directed to” must
apply even where the claim does not wholly pre-empt the
abstract idea. For example, it is well settled that the
prohibition against patenting abstract ideas cannot be
circumvented by limiting the use of the idea to a particu-
lar technological environment or adding insignificant
extra-solution activity. Bilski, 561 U.S. at 610–11. Con-
sequently, the step one inquiry cannot be settled in the
affirmative by the observation of an underlying abstract
idea nor in the negative by recitation of just any addition-
al limitations.
   Rather, the step one inquiry is a legal analysis that
must focus on determining “what type of discovery is
8          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



sought to be patented.” Parker v. Flook, 437 U.S. 584, 593
(1978). For example, a claim is “directed to” an abstract
goal if the claim fails to describe how—whether by partic-
ular process or structure—the goal is accomplished. 2
Even if the claim recites additional limitations, the claim
is nevertheless directed to the underlying goal if those
limitations fail to restrict how the goal is accomplished.
Conversely, where the claim recites specific structure or
function for accomplishing the desired goal in a particular
way, the claim is more likely directed to a means than to
the underlying abstract goal. 3 See McRO, 2016 WL
48956481, at *8. In those cases, concerns of patent eligi-
bility are resolved at step one, and there is no need to
proceed to step two. See Enfish, 822 F.3d at 1339.
    Post-Alice, we have only twice held that a patent was
eligible under § 101 based on a determination during step
one that the claims were not directed to an abstract idea.
In Enfish, we held that the claims at issue were directed



    2   The same concern applies regardless of how nar-
row the goal. See Mayo, 132 S. Ct. at 1302 (holding that
even “narrow laws that may have limited applications”
“nonetheless implicate this concern” of pre-emption);
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed.
Cir. 2014) (“exclusion applies if a claim involves a natural
law or phenomenon or abstract idea, even if the particular
natural law or phenomenon or abstract idea at issue is
narrow”).
    3   The terms “means” and “function,” as used here,
are not to be strictly understood in the context of “means
plus function” claiming under 35 U.S.C. § 112(f). When
considering whether a claim is directed to an abstract
idea or is limited to a means of achieving an underlying
abstract goal, we necessarily take into consideration
whether the claim includes means-plus-function limita-
tions.
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         9



to “a specific implementation of a solution to a problem in
the software arts” designed to “improve the way a com-
puter stores and retrieves data in memory,” as opposed to
an abstract idea implemented with general-purpose
computer components. Id. In McRO, we held that the
claims at issue were eligible under Alice step one because
they were directed to “a specific asserted improvement in
computer animation, i.e., the automatic use of rules of a
particular type.” McRO, 2016 WL 4896481 at *8. The
scarcity of cases resolved under step one should not be
interpreted as an indication that step one creates a par-
ticularly high bar.
    The inquiry moves to the careful limitation-by-
limitation analysis of step two, where there is a credible
concern that the additional limitations fail to direct the
claim to an eligible invention—e.g., a particular means for
accomplishing an underlying goal—or to otherwise obvi-
ate concerns of pre-emption. The purpose of the step-two
analysis is to ensure that the claim recites an “inventive
concept,” which the Supreme Court has defined as “an
element or combination of elements that is sufficient to
ensure that the patent in practice amounts to significant-
ly more than a patent upon the [ineligible concept] itself.”
Alice, 134 S. Ct. at 2355.
    To be clear, the concept of inventiveness is distinct
from that of novelty. Novelty is the question of whether
the claimed invention is new. Inventiveness is the ques-
tion of whether the claimed matter is invention at all, new
or otherwise. The inventiveness inquiry of § 101 should
therefore not be confused with the separate novelty in-
quiry of § 102 or the obviousness inquiry of § 103. Accord-
ingly, the Supreme Court has cautioned that “[t]he
obligation to determine what type of discovery is sought to
be patented must precede the determination of whether
that discovery is, in fact, new or obvious.” Flook, 437 U.S.
at 593.
10          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    Claims that fail to recite how a desired goal is accom-
plished do not recite an inventive concept. For example,
limitations on the context—as opposed to the manner—of
accomplishing a desired result is typically not inventive,
even if that context is novel. The Pythagorean Theorem
cannot be made eligible by confining its use to existing
surveying techniques, Flook, 437 U.S. at 590, nor can the
business practice of hedging risk be patented by confining
its use to the commodities and energy markets, Bilski,
561 U.S. at 612, nor the goal of “gathering and combining
data” by confining its use to particular types of photo-
graphic information, Digitech Image Technologies, LLC v.
Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed.
Cir. 2014). Even though such field-of-use limitations
prevent a claim from wholly pre-empting an abstract idea,
they are not inventive because they describe only the
context rather than the manner of achieving a result. For
similar reasons, limitations that recite only insignificant
extra-solution activity also cannot supply an inventive
concept because extra-solution activity, by definition,
describes activity unrelated to how the solution is
achieved. See Flook, 437 U.S. at 590; see also Mayo, 132
S. Ct. at 1300. It is therefore well established that “limit-
ing an abstract idea to one field of use or adding token
postsolution components [does] not make the concept
patentable.” Bilski, 561 U.S. at 612.
    Illusory limitations, which describe only procedure or
structure common to every means of accomplishing a
given result, also cannot provide an inventive concept.
Put another way, limitations that simply “comprise the
abstract concept” are not inventive. See Ultramercial Inc.
v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). For
example, a claim cannot become eligible by reciting that
physical automation is accomplished by a “machine” or
that logical automation is accomplished by a “computer,”
see OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d
1359, 1363 (Fed. Cir. 2015), because physical automation
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        11



requires a machine and logical automation requires a
computer. Because such elements cannot restrict a claim
to a particular way of automating, recitation of a machine
or computer “to lend speed or efficiency to the perfor-
mance of an otherwise abstract concept does not meaning-
fully limit claim scope for purposes of patent eligibility.”
CLS Bank Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed.
Cir. 2013).
    Post-Alice, we have only once found that a claim’s ad-
ditional limitations provide an inventive concept. See
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245
(Fed. Cir. 2014). 4 In DDR, we held that “a specific way to
automate the creation of a composite web page” was
patent eligible even though the underlying abstract idea
of “increasing sales by making two web pages look the
same” was not. DDR, 773 F.3d at 1259 (emphasis added).
In doing so, we distinguished our precedent on the basis
that the DDR claims “do not broadly and generically
claim ‘use of the Internet’” to achieve the desired result,
but instead “specify how interactions with the Internet
are manipulated to yield a desired result.” Id. at 1258.
We cautioned that “not all claims purporting to address
[technological] challenges are eligible for patent.” Id.
Instead, only claims specifying how to overcome those
technological challenges are eligible.
    In summary, the eligibility inquiry requires us to first
determine whether the claim is “directed to” an abstract


   4    In one recent case, we found that a patentee made
allegations of an inventive step that, when unrebutted,
were sufficient to survive a motion to dismiss for ineligi-
bility under Fed. R. Civ. P. 12(b)(6). Bascom Global
Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d
1341, 1352 (Fed. Cir. 2016). Of course, the alleged in-
fringer may yet prevail in invalidating the patent under
section 101.
12         AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



idea (such as a result) rather than to an application (such
as a particular means of accomplishing that result). If the
claim is clearly directed to an application, the inquiry
may end. If doubt remains, the inquiry moves to step two,
where we carefully consider all the implementation de-
tails to determine whether they define an inventive
concept. The case law has identified several types of
limitations that frequently fail to provide an inventive
concept, including illusory limitations (e.g., generic com-
puter implementation) and contextual limitations (e.g.,
field of use, extra-solution activity). The step-two inquiry
is a flexible and fact-specific one focused on whether the
claims unduly foreclose future innovation.
                       DISCUSSION
    If I were to examine only the written description of
the asserted patents, I would conclude that the network
monitoring system disclosed therein is eligible for patent-
ing. The specifications disclose a distributed system
architecture comprising special-purpose components
configured to cooperate with one another according to
defined protocols in a user-configurable manner for the
purpose of deriving useful accounting records in a more
scalable and efficient manner than previously possible.
The disclosed system improves upon prior art systems by
creating a specific “distributed filtering and aggregation
system . . . [that] eliminates capacity bottlenecks” through
distributed processing. ’984 patent at col. 6 ll. 45–50. The
disclosed system is patent eligible.
    But the inquiry is not whether the specifications dis-
close a patent-eligible system, but whether the claims are
directed to a patent ineligible concept. See Synopsys,
2016 WL 6068920, at *8) (“The § 101 inquiry must focus
on the language of the Asserted Claims themselves. . . .
complex details from the specification cannot save a claim
directed to an abstract idea that recites generic computer
parts.”) (citing Accenture, 728 F.3d at 1345); Alice, 134 S.
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.        13



Ct. at 2355 (“First, we determine whether the claims at
issue are directed to one of those patent-ineligible con-
cepts.”); Diamond v. Diehr, 450 U.S. 175, 189 (1981) (“In
determining the eligibility of respondents’ claimed process
. . . , their claims must be considered as a whole.”); McRO,
2016 WL 4896481 (“If the claims are “directed to” an
abstract idea, then the inquiry proceeds to the second step
. . . . In step two we consider whether the claims contain
an ‘inventive concept’ . . . . To do so we look to both the
claim as a whole and the individual claim elements. . . .”);
see also McCarty v. Lehigh Valley R.R. Co., 160 U.S. 110,
116 (1895) (“if we once begin to include elements not
mentioned in the claim, in order to limit such
claim . . . , we should never know where to stop”).
    Answering this inquiry requires a court to step
through each claim to determine whether it is directed to
an abstract idea, and if so, to determine whether the
claim recites structural or procedural limitations suffi-
cient to ensure that the claim “amounts to significantly
more than a patent upon the ineligible concept itself.”
Alice, 134 S. Ct. at 2355.
                      A. ’065 Patent
    Amdocs asserted claims 1, 4, 7, 13, and 17 of the ’065
patent. Claim 1 is representative:
   1. A computer program product embodied on a
   computer readable storage medium for processing
   network accounting information comprising:
   computer code for receiving from a first source a
   first network accounting record;
   computer code for correlating the first network ac-
   counting record with accounting information
   available from a second source; and
   computer code for using the accounting infor-
   mation with which the first network accounting
14          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



     record is correlated to enhance the first network
     accounting record.
    The underlying goal of claim 1 is to combine particu-
lar information from two different sources. But the step
one question is not whether claim 1 involves that abstract
idea, but whether claim 1 is directed to it.
    Claim 1 recites a software product embodied on a
storage medium, but it provides no structural limitations
of either the physical medium or the digital software. All
software products are stored on a physical storage medi-
um, and claim 1 recites no limitations concerning that
physical structure. Likewise, claim 1 discusses only very
broad, high-level functionality rather than details about
how exactly that functionality is implemented, providing
no information about the structure of the software. That
the recited information concerns network accounting also
provides no particular structure. Claim 1 is therefore not
directed to any specific structure, whether physical or
digital.
    Rather than reciting structure, claim 1 defines the
program product using only functional limitations. Look-
ing at those limitations, I find no specific process for
accomplishing the abstract goal of combining data from
two sources. The recited software performs three steps:
(1) receiving information from a first source, (2) correlat-
ing the information with information available from a
second source, and (3) using that available information to
“enhance” the first information. Under the district court’s
construction, to “enhance” includes simply retrieving and
recording information in a field. The three steps therefore
only “comprise the abstract concept” of combining data
from different sources. Ultramercial, 772 F.3d at 715.
Claim 1 is therefore directed to an abstract idea. Accord-
ingly, the inquiry continues under step two.
    Turning to step two, I see no limitations confining the
claim to a particular means of combining information
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.           15



from different sources. Limiting the abstract idea to the
context in which the information relates to network
accounting records is a field-of-use limitation that does
not supply an inventive concept. See Flook, 437 U.S. at
590. The use of “computer code” to automate logic is
likewise not an inventive concept because “recitation of
generic computer limitations does not make an otherwise
ineligible claim patent-eligible.” DDR Holdings, 773 F.3d
at 1256. The abstract idea of “gathering and combining
data” with a computer is ineligible when only limited by
the type of data. See Digitech, 758 F.3d at 1351. The
concept of gathering and combining data is all that claim
1 recites.
    Amdocs argues that the “enhance” step provides an
inventive concept because the district court’s construction
of the term “enhance” requires applying zero or more
functions “in a distributed fashion.” Br. of Appellant at
59. Amdocs thus renews its argument from the trial
proceedings that “the asserted claims are patentable, in
part, due to the manner in which the claims facilitate the
generation of network accounting records—i.e., ‘in a
distributed fashion.’” J.A. 1567 (emphasis original).
    But the “distributed fashion” limitation cannot pro-
vide an inventive concept because it has no meaning in
the context of claim 1. Claim 1 only requires adding a
single piece of information to an accounting record, and it
is unclear what doing this “in a distributed fashion” could
mean. Moreover, claim 1 recites no components or struc-
ture over which the work might be “distributed.”
     I agree with the district court that claim 1 is ineligible
because it fails to recite any structure or process limiting
the claim to a particular means of combining accounting
data from different sources. For that reason, I would
affirm the district court’s determination that claims 1, 4,
7, 13, and 17 of the ’065 patent are ineligible.
16          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



                       B. ’510 Patent
    Amdocs asserted claims 16, 17, and 19 of the ’510 pa-
tent. Claim 16 is representative:
     16. A computer program product stored in a com-
     puter readable medium for reporting on a collec-
     tion of network usage information from a plurality
     of network devices, comprising:
     computer code for collecting network communica-
     tions usage information in real-time from a plural-
     ity of network devices at a plurality of layers;
     computer code for filtering and aggregating the
     network communications usage information;
     computer code for completing a plurality of data
     records from the filtered and aggregated network
     communications usage information, the plurality
     of data records corresponding to network usage by
     a plurality of users;
     computer code for storing the plurality of data
     records in a database;
     computer code for submitting queries to the data-
     base utilizing predetermined reports for retrieving
     information on the collection of the network usage
     information from the network devices; and
     computer code for outputting a report based on
     the queries;
     wherein resource consumption queries are sub-
     mitted to the database utilizing the reports for re-
     trieving information on resource consumption in a
     network; and
     wherein a resource consumption report is output-
     ted based on the resource consumption queries.
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.           17



    In step one, the district court identified the abstract
idea underlying claim 16 as “using a database to compile
and report on network usage information.” J.A. 22. I
agree that this is the goal of the claimed invention.
Indeed, the claim’s preamble recites that the invention is
for “reporting on a collection of network usage infor-
mation.” But again, the step 1 question is not whether
claim 16 has a goal, but whether claim 16 is directed to
that goal rather than to a means of achieving that goal.
    As discussed above, one way for a claim to be directed
to a means rather than to an abstract end is to recite
process limitations defining a specific way of arriving at
that end. See Diehr, 450 U.S. at 182–83 (holding that “a
process may be patentable, irrespective of the particular
form of the instrumentalities used”). Such limitations
may obviate concerns of pre-emption because they leave
room for future inventors to develop new paths to the
same end without infringing the patent. See Morse, 56
U.S. at 113. Because § 101 is a “coarse eligibility filter,”
Research Corp. Technologies v. Microsoft Corp., 627 F.3d
859, 869 (Fed. Cir. 2010), the recited way of accomplish-
ing the goal need not be extensively detailed or even
complete. Rather, it must meaningfully limit the claim to
a manner of achieving the desired result without unduly
foreclosing future innovation.
    Amdocs argues that claim 16 is eligible because it re-
cites procedural limitations, including “filtering and
aggregating” “in real time . . . at a plurality of layers,” and
using the filtered and aggregated information to “com-
plete” data records “in a distributed fashion.” Br. of
Appellant at 52–53. It therefore argues that the claims
“prescribe a particular inventive manner by which net-
work accounting information is collected, processed, and
transformed into meaningful records.” Id. at 53–54
(emphasis original). I agree.
18          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    The disclosed invention improves upon the manner in
which prior art systems collected and processed network
usage information. Unlike those prior art systems, which
used centralized processing, the invention improves
performance by distributing the processing work among
cooperating components. But the invention cannot be
merely the idea of distributing the processing—it must
describe how. The idea of improving performance through
distributed processing is just an abstract goal because the
benefits of distributed processing can be attained only
through a specific distributed architecture and protocol.
The issue here is whether the claims recite enough of that
distributed architecture or protocol.
    Claim 16 captures enough of the distributed protocol
disclosed in the specification to pass through the coarse
eligibility filter of § 101. First, claim 16 recites that the
network information is collected from a specific source—“a
plurality of network devices at a plurality of layers.”
Next, claim 16 recites that the distributed system oper-
ates on the collected information by applying two specific
types of functions—filtering and aggregating. Then,
claim 16 recites that the filtered and aggregated infor-
mation is further processed by enhancing it “in a distrib-
uted fashion.” See Amdocs, 761 F.3d at 1338 (upholding
the district court’s construction of “completing” as requir-
ing distributed enhancement). Unlike claim 1 of the ’065
patent, claim 16 of the ’510 patent recites “a plurality of
network devices” over which the enhancement work may
be distributed. Taken together, the limitations of claim
16 capture at least some of the process by which the
disclosed system collects, processes, and transforms
network accounting information, in a distributed fashion,
into usable accounting records.
    The district court held that claim 16 “does not add any
specific implementation beyond the abstract idea that
information is collected and stored, and reports are gen-
erated,” because “[c]ollecting, filtering, aggregating, and
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         19



completing network information amounts to ‘electronic
recordkeeping.’” J.A. 22. I agree that claim 16 embodies
a method of electronic record keeping, but I disagree that
the claim is directed to that abstract goal rather than to a
particular process for achieving it. Simply because com-
puters are frequently called upon to perform operations
such as “[c]ollecting, filtering, aggregating, and complet-
ing,” this does not mean that any claim reciting these
steps in any order and for any purpose is necessarily
directed to that abstract concept. We must consider the
claim as a whole and ask “what type of discovery is sought
to be patented?” Flook, 437 U.S. at 593 (emphasis added).
Here, the type of invention is a distributed software
system that collects and processes network activity in a
particularly scalable manner.
     Openet argues that the “distributed fashion limitation
should be given no weight because a “distributed architec-
ture” is “a generic type of architecture.” Br. of Appellee at
43. However, the claimed invention is not that the work
is distributed, but how that distributed architecture is
applied. Even if distributed processing generally was a
known approach for improving system performance, claim
16 recites a way of applying distributed processing to the
problem of activity monitoring, by collecting activity data
“in real time from a plurality of network devices at a
plurality of layers,” then filtering and aggregating the
data, and then using the filtered and aggregated data to
assemble accounting records using a distributed “en-
hancement” protocol. To whatever extent this claimed
approach was old, obvious, too broadly claimed, or unsup-
ported, these considerations are apart from the eligibility
inquiry and best reserved for other parts of the patenta-
bility analysis.
    Like the claims at issue in Enfish and McRO, inde-
pendent claim 16 and its dependent claims 17 and 19 of
the ’510 patent are “directed to” a particular process that
improves upon the manner in which systems collect and
20          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



process network usage information, and the claimed
process is limited in a specific way. As such, the claims
are patent-eligible under step one of the Alice test, and
there is no need to consider step two. Id. For that reason,
I would reverse the district court’s holding to the contrary.
                      C. ’984 Patent
    Amdocs alleged infringement of claims 1, 2, 7, 8, and
13 of the ’984 patent. Claims 1 and 13 are independent,
and claim 1 is representative:
     1. A method for reporting on the collection of
     network usage information from a plurality of
     network devices, comprising:
     (a) collecting network communications usage in-
     formation in real-time from a plurality of network
     devices at a plurality of layers utilizing multiple
     gatherers each including a plurality of infor-
     mation source modules each interfacing with one
     of the network devices and capable of communi-
     cating using a protocol specific to the network de-
     vice coupled thereto, the network devices selected
     from the group consisting of routers, switches,
     firewalls, authentication servers, web hosts, proxy
     servers, netflow servers, databases, mail servers,
     RADIUS servers, and domain name servers, the
     gatherers being positioned on a segment of the
     network on which the network devices coupled
     thereto are positioned for minimizing an impact of
     the gatherers on the network;
     (b) filtering and aggregating the network commu-
     nications usage information;
     (c) completing a plurality of data records from the
     filtered and aggregated network communications
     usage information, the plurality of data records
     corresponding to network usage by a plurality of
     users;
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          21



    (d) storing the plurality of data records in a data-
    base;
    (e) allowing the selection of one of a plurality of
    reports for reporting purposes;
    (f) submitting queries to the database utilizing the
    selected reports for retrieving information on the
    collection of the network usage information from
    the network devices; and
    (g) outputting a report based on the queries.
Claim 1 of the ’984 patent is analogous to claim 16 of the
’510 patent, except that it adds limitation (a), which
recites details of the distributed architecture.
    In step one, the district court identified the abstract
idea underlying claim 1 as “reporting on the collection of
network usage information from a plurality of network
devices.” J.A. 27. In step two, the district court found no
inventive concept because the additional limitations recite
only that “the genetic computer collects information from
conventional devices to create records,” using “gatherers,
which are software,” and then “filtering, completing,
storing, allowing, submitting, and outputting,” all of
which are actions that are “conventional for both generic
computers and generic databases.” J.A. 27. It applied the
same reasoning to claim 13. Id.
    I see no error in the district court’s articulation of the
underlying abstract idea, which duplicates the preamble
of claim 1. But again, after identifying the underlying
idea, a court must still ask whether the claim is directed
to that idea or to a specific means.
    Because claim 1 of the ’984 patent includes the same
process limitations as the ’510 claims, it is eligible for at
least the same reasons. It was error for the district court
to dismiss these process limitations solely on the basis
that “filtering, completing, storing, allowing, submitting,
22          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



and outputting” are “conventional” types of activities for
computers. Id. If this analysis were sufficient, no soft-
ware invention could be eligible because every software
invention comprises at most the “conventional” activities
of receiving, storing, manipulating, and outputting infor-
mation. These activities are all that computers can do.
But “a new combination of steps in a process may be
patentable even though all the constituents of the combi-
nation were well known and in common use before the
combination was made.” Diamond v. Diehr, 450 U.S. at
188. Whether a process is performed by software, hard-
ware, machine, or man, the eligibility requirements are
identical. The claimed invention must be limited to a
specific means (i.e., process or structure) for achieving its
underlying purpose. In other words, the claim must be
limited “by what process or machinery the result is ac-
complished.” Morse, 56 U.S. at 113.
    It is worth noting that the “process or machinery” by
which a result is accomplished need not be tangible to be
patent eligible. Though the Supreme Court’s early Infor-
mation Age jurisprudence incorporated the Industrial Age
requirement that eligible inventions must use or manipu-
late tangible materials, 5 the Court’s subsequent case law
has questioned that requirement. See Bilski, 561 U.S. at
605 (“But there are reasons to doubt whether the [ma-
chine-or-transformation] test should be the sole criterion
for determining the patentability of inventions in the
Information Age.”). A software program is a digital



     5  See, e.g., Diehr, 450 U.S. at 183 (“A process is a
mode of treatment of certain materials”) (quoting
Cochrane v. Deener, 94 U.S. 780, 787–788 (1877));
Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transfor-
mation and reduction of an article ‘to a different state or
thing’ is the clue to the patentability of a process claim
that does not include particular machines.”).
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.         23



machine. Like a physical machine, a digital machine is
made of specific parts that interact with one another to
achieve a specific result in a specific way. A claim to
either type of machine is eligible only if the claim recites
structural limitations detailing those specific parts,
process limitations detailing that specific way, or a com-
bination of the two. Such structure or process may be
found in the recited components individually as well as in
their arrangement and interaction with one another as a
system. But the district court considered neither possibil-
ity.
    Claim 1 recites a distributed architecture, including
three types of components (i.e., network devices, gather-
ers, and ISMs) with given interrelations. The gatherers
are coupled to the network devices and positioned on the
same segment of the network as those devices. Moreover,
each gatherer includes multiple ISMs in a one-to-many
relationship, and the ISMs interface with respective
network devices using a protocol specific to that device.
Because such software structure and process can confer
eligibility, the district court erred by dismissing the
recited components on the sole basis that they “are soft-
ware” without considering whether these architectural
aspects are inventive structure or process. J.A. 27.
    For the forgoing reasons, I would find that claim 1 of
the ’984 patent and its dependent claims 2, 7, and 8 are
patent eligible. Independent claim 13 is also eligible
because, as the district court acknowledged, it “is directed
to essentially the same invention.” J.A. 27. I would
therefore reverse the district court’s holding that claims 1,
2, 7, 8, and 13 of the ’984 patent are not patent eligible.
                      D. ’797 Patent
    Amdocs alleged infringement of claims 1, 2, 7, 8, and
19 of the ’797 patent. Claims 1, 7, and 19 are independ-
ent, and claim 1 is representative:
24          AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



     1. A method for generating a single record reflect-
     ing multiple services for accounting purposes,
     comprising:
     (a) identifying a plurality of services carried out
     over a network;
     (b) collecting data describing the plurality of ser-
     vices; and
     (c) generating a single record including the col-
     lected data, wherein the single record represents
     each of the plurality of services;
     wherein the services include at least two services
     selected from a group consisting of a hypertext
     transfer protocol (HTTP) session, an electronic
     mail session, a multimedia streaming session, a
     voice over Internet Protocol (IP) session, a data
     communication session, an instant messaging ses-
     sion, a peer-to-peer network application session, a
     file transfer protocol (FTP) session, and a telnet
     session;
     wherein the data is collected utilizing an en-
     hancement procedure defined utilizing a graphic
     user interface by:
        listing a plurality of available functions to be
        applied in real-time prior to end-user report-
        ing,
        allowing a user to choose at least one of a plu-
        rality of fields, and
        allowing the user to choose at least one of the
        listed functions to be applied to the chosen
        field in real-time prior to the end-user report-
        ing.
    In step one, the district court identified the underly-
ing abstract idea as “generat[ing] a single record reflect-
AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.          25



ing multiple services.” J.A. 24. In step two, the district
court found that the claim adds “only conventional com-
puter functions operating in a conventional manner,” and
therefore “amounts to electronic record keeping,” which is
“one of the most basic functions of a computer.” Id. The
court found nothing inventive about the “enhancement
procedure” or about defining that procedure using a
graphical user interface (“GUI”), which it reasoned is a
conventional way to interact with a computer. Id.
    I see no error with the district court’s articulation of
the underlying abstract idea, which tracks the preamble
of claim 1. I also agree that claim 1 is directed to an
abstract idea rather than to a particular process or struc-
ture. Steps (a)–(c) utilize nebulous terms to describe a
process of “identifying” “services,” collecting data “describ-
ing” those services, and generating a “record” that “repre-
sents” the services. These three steps merely comprise
the abstract concept of collecting information about net-
work services, but the goal of “gathering and combining
data” is not patent-eligible. See Digitech, 758 F.3d at
1351.
    The next question is whether the two wherein clauses
redirect the claim to a particular method or structure.
They do not. The first wherein clause limits the subject of
the collected data, but it does not define any particular
process or structure. The second wherein clause recites
that the data is collected utilizing a distributed enhance-
ment procedure and that the procedure is customized by a
user’s selection of the fields and functions to apply. Like
the ’065 claims, claim 1 of the ’797 recites no distributed
architecture over which the enhancement might be per-
formed. Moreover, the user’s pre-solution configuration
does not clearly redirect the claim to a particular method
of gathering data—at least there is a credible concern
that it does not.
26           AMDOCS (ISRAEL) LIMITED   v. OPENET TELECOM, INC.



    Moving to step two, the central question is whether
the second wherein clause contains some inventive con-
cept such that claim 1 “amounts to significantly more
than a patent upon the” idea of collecting information
about network services. Amdocs argues that the “en-
hancement procedure” provides this inventive concept
because it requires combining data from multiple network
devices. Br. of Appellant at 63–65. But this argument is
not persuasive because the abstract idea of “gathering
and combining data” is not patent-eligible, see Digitech,
758 F.3d at 1351, regardless of the number of sources
from which the data is gathered. Lastly, Amdocs argues
that the claims “do not recite the general use of a GUI,
but also specifically limit how the GUI is used.” Br. of
Appellant at 65 (emphasis original). I do not agree. The
limitations of the second wherein clause do not limit how
the GUI is used, but for what purpose. That purpose is to
allow the user to choose the enhancement functions.
Nothing in these limitations evinces an inventive way of
permitting the user to select the functions or otherwise
customize the enhancement. At best, the user’s pre-
solution customization amounts to insignificant pre-
solution activity. See Bilski, 561 U.S. at 612. I see no
inventive concept in claim 1.
     For the foregoing reasons, I would hold that claim 1 of
the ’797 patent is ineligible. Claims 2, 7, 8, or 19 are
likewise ineligible because Amdocs has not argued that
any of these claims add anything more to claim 1. Accord-
ingly, I would affirm the district court’s determination
that claims 1, 2, 7, 8, and 19 of the ’797 patent are ineligi-
ble.
     For these reasons, I dissent.